DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Status of Claims
The amendment filed on 3/9/2021 has been entered. In the amendment, Applicant amended claims 11 and cancelled claims 15. Currently claims 11-14 and 16-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent #10,239,634) in view of Steiner et al. (US 2015/0241025), and further in view of Lee et al. (US 2018/0069196).
Regarding claim 1, Johnson teaches an organic light-emitting diode (OLED) display machine with an illumination function (Figs. 1-8), comprising: 
a display region (Fig. 2: display 206; Fig. 5: display 504; Figs. 6-7: display region surrounded by OLED illumination panels); 
at least one illumination region (Fig. 2: bezel region 208; Figs. 5-7: OLED illumination panel(s) coupled to bezel of respective keypanel), each illumination region being disposed at one of side edges adjacent to the display region (Figs. 2 and 5-7), an organic light-emitting illumination device (Fig. 3: OLED illumination device 304; Figs. 5-7: OLED illumination panel(s) coupled to bezel of respective keypanel) being disposed in the illumination region, the organic light-emitting illumination device comprising a substrate (Fig. 3: bezel substrate 302), an anode electrode (Fig. 3: inherent anode electrode of OLED illuminance device 304; Fig. 8: anode electrode of OLED device 808), a light-emitting material layer (Fig. 3: inherent light-emitting material layer of OLED device 304; Fig. 8: inherent light-emitting material layer of OLED device 808), and a cathode electrode (Fig. 3: inherent cathode electrode of OLED device 304; Fig. 8: cathode electrode of OLED device 808) stacked on each other;
a drive circuit (Fig. 8: current source controller 804), the drive circuit electrically connected to the anode electrode and the cathode electrode of the organic light-emitting illumination device to control an ON or OFF state of the organic light-emitting illumination device.

(1) an organic light-emitting display device being disposed in the display region; and
(2) the organic light-emitting illumination device comprising an insulating layer and a planarization layer and further comprising a buffer layer, a gate insulating layer, and an interlayer dielectric layer stacked on each other on the substrate, and wherein the interlayer dielectric layer is disposed under the insulating layer.
(3) wherein the anode electrode, the light-emitting material layer, and the cathode electrode are disposed corresponding to each other, the organic light-emitting illumination device not having a color resist layer (RGBW/RGB) in the illumination region.
As for differentiating feature (1), it is not new in the related art disposing an organic light-emitting display device in display region. 
Steiner, for instance, teaches in Fig. 2 and last sentence of para. [0020] disposing an organic light-emitting display device in display region. 
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Johnson with Steiner’s technique, disposing an organic light-emitting display device in display region. 
There are limited display options including most popular LCD and OLED display types. One ordinary skill in the art would try a display type option that meets his/her design requirements.
Differentiating limitations (2) and (3) concern a detailed structure of the OLED illumination device. The claimed structure is not new in the related art.

the organic light-emitting illumination device comprising an insulating layer (Fig. 2, any one of protective layer 220, adhesive layer 210 and encapsulation layer 194 being of insulating property) and a planarization layer (Fig. 2: passivation layer 180) and further comprising a buffer layer (Fig. 2: buffer layer 110), a gate insulating layer (Fig. 2: gate insulating layer 140), and an interlayer dielectric layer (Fig. 2: interlayer dielectric layer 160) stacked on each other on the substrate, and wherein the interlayer dielectric layer is disposed under the insulating layer (Fig. 2).
wherein the anode electrode, the light-emitting material layer, and the cathode electrode are disposed corresponding to each other, the organic light-emitting illumination device not having a color resist layer (RGBW/RGB) in the illumination region (Fig. 2).
Lee’s OLED structure is established and advantageous in terms of manufacturing robustness. Therefore, one ordinary skill in the art would try this specific OLED structure to achieve Johnson’s OLED illumination device for predictable success.

Regarding claim 12, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 11. Johnson/Steiner/Lee further teach the OLED display machine with the illumination function according to claim 11, wherein the drive circuit is a TFT device (Lee: Fig. 2) or a bonding terminal for being connected to an external signal (Johnson: Fig. 8), and the TFT device or the bonding terminal is in the organic light-emitting illumination device or the organic light-emitting display device.

claim 13, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 12. Johnson/Steiner/Lee further teach the OLED display machine with the illumination function according to claim 12, wherein an ON state (turned on) or an OFF state (turned off) of the illumination region is controlled by the TFT device or the bonding terminal (Lee: Fig. 2).
Johnson/Steiner/Lee do not further expressly teach that the bonding terminal is disposed at another side edge of the display region.
However, in the scenario that there is one illumination region on one side edge (as show in Fig. 5 by Johnson), it would have been obvious for one ordinary skill in the art to try disposing the bonding terminal at another side edge of the display region to optimize component placing of the machine in terms of both aesthetic effect and bezel real-estate usage.

Regarding claim 14, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 11. Johnson/Steiner/Lee further teach the OLED display machine with the illumination function according to claim 11, wherein the organic light-emitting illumination device is selectively disposed with the TFT device (Lee: Fig. 2) or a pixel defining layer (Lee: Fig. 2, pixel defining layer 190), the TFT device is disposed between the substrate and the insulating layer (Lee: Fig. 2, TFT between substrate 20 and any one of protective layer 220, adhesive layer 210, encapsulation layer 194), and the pixel defining layer is disposed on the planarization layer and is disposed adjacent to the light-emitting material layer (Lee: Fig. 2).

claim 16, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 11. Johnson/Steiner/Lee further teach the OLED display machine with the illumination function according to claim 11, wherein the OLED display machine comprises multiple illumination regions (Johnson: Fig. 6, multiple OLED panels 602, 604, 606, 608; Fig. 7: multiple OLED panels 702, 704, 706, 708, 710a-710h), the illumination regions surround the display region, and each of the illumination regions comprises a plurality of the organic light-emitting illumination devices arranged in an array.

Regarding claim 17, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 11. Johnson/Steiner/Lee further teach the OLED display machine with the illumination function according to claim 11, wherein a circuitry of the drive circuit (Johnson: Fig. 2) is disposed between the display region and the illumination region.

Regarding claim 18, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 17. In this embodiment, Johnson/Steiner/Lee do not further teach the OLED display machine with the illumination function according to claim 17, comprising a protection cover, a cover plate, or a window which covers the display region and the at least one illumination region, and the protection cover, the cover plate, or the window comprises a shield layer to cover the circuitry.
The limitation is to protect an overall protection to both the display region and the at least one illumination region. It is not new in the related art, however.

At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to adopt Steiner’s covering technique to protect Johnson’s OLED display machine with the illumination function in view of Steiner and Lee as claimed in claim 17 to achieve protection of the entire surface of the OLED display machine with the illumination function.

Regarding claim 19, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 11. Johnson/Steiner/Lee further teach the OLED display machine with the illumination function according to claim11, wherein the organic light-emitting display device is a bottom-emitting-type organic light-emitting display device (Lee: [0149]).

Regarding claim 20, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 11. Johnson/Steiner/Lee do not further teach the OLED display machine with the illumination function according to claim 11, wherein the anode electrode, the light-emitting material layer, and the cathode electrode have a same thickness.
First of all, it is not possible in practice to achieve the anode electrode, the light-emitting material layer, and the cathode electrode having exactly a same thickness. Second of all, it is an obvious matter of design choice to arrange the anode electrode, the light-emitting material layer, and the cathode electrode to have a somewhat same thickness as Applicant does not 

Regarding claim 21, Johnson/Steiner/Lee teach the OLED display machine with the illumination function according to claim 11. Johnson/Steiner/Lee further teach the OLED display machine with the illumination function according to claim 11, wherein the organic light-emitting illumination device does not have a pixel defining layer in the illumination region (Cho: Fig. 14, no bank layer 1170 in the illumination region, i.e., overlapped area of elements 202, 1180 and 204).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693